SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 December 7, 2010 Date of Report (Date of earliest event reported) Mogul Energy International, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) File No. 333-138806 (Commission File Number) (I.R.S. Employer Identification No.) 520 Pike Street, Suite 2210 Seattle, Washington 98101 (Address of principal executive offices) (206) 357-4220 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 1.Registrant’s Business and Operations None SECTION 2.Financial Information None SECTION 3.Securities and Trading Markets None SECTION 4.Matters Related to Accountants and Financial Statements None SECTION 5.Corporate Governance and Management None SECTION 6. [Reserved] N/A. SECTION 7.Regulation FD None SECTION 8.Other Events The Corporation changed the location of its registered office effective December 6, 2010 from 520 Pike Street, Suite 2210 Seattle, Washington 98101 to 2500 Wilcrest Drive, Suite 410, Houston, Texas ,77042. SECTION 9.Financial Statements and Exhibits None SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Mogul Energy International, Inc. By: /s/ Naeem Tyab Name: Naeem Tyab Title: President Date: December 7, 2010
